United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1673
                                   ___________

United States,                          *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
David Lee Patrick,                      *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 15, 2008
                                Filed: January 17, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       David Lee Patrick (Patrick) appeals the sentence the district court1 imposed
after revoking his supervised release. After reviewing the record and counsel’s brief,
we conclude Patrick’s challenge to the district court’s failure to credit him for time
previously served in his other revocation cases is without merit because the district
court lacked authority to give him such credit. See United States v. Wilson, 503 U.S.
329, 333-35 (1992) (declaring the Attorney General, not the district court, has the
responsibility for computing credit for time served under 18 U.S.C. § 3585(b)); United

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
States v. Tindall, 455 F.3d 885, 887-88 (8th Cir. 2006) (same), cert. denied, 127 S. Ct.
1028 (2007).

        We further conclude Patrick’s sentence is not unreasonable because it was
within the properly calculated advisory Guidelines range and the sentence resulted
from the court’s consideration of appropriate factors under 18 U.S.C. § 3553(a). See
United States v. Nelson, 453 F.3d 1004, 1006 (8th Cir. 2006) (concluding an appellate
court reviews a revocation sentence to determine whether it is unreasonable in relation
to, inter alia, the advisory Guidelines range and § 3553(a) factors); United States v.
Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (stating revocation sentences
are reviewed for reasonableness in accordance with United States v. Booker, 543 U.S.
220 (2005)).

      We grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                          -2-